DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. The Applicant has amended the application to exclude graphene from the catalyst and thermal grease layers mentioned in independent claims 1, 2, 8, and 9. 
However, Zhang discloses a thermochemical sensor for hydrogen sensing (Abstract). The device is formed of a quart substrate, a thermoelectric layer, and a catalytic layer (Fig 2), wherein the catalytic layer does not include graphene. The thermoelectric thin film made of Bi2Te3 (p. 267, column 2, first paragraph of section 2.5). The catalytic layer is 0.1 mm thick and is formed of a platinum activated carbon layer (p. 267, column 1, first paragraph of section 2.3) and is a platinum oxide composite (p. 267, column 2, first paragraph of section 2.2). The catalytic layer is attached to the electrode and thermoelectric film utilizing a heat conductive layer (p. 267, column 2, first paragraph of section 2.2). The platinum activated carbon has a surface area five times larger than γ-Al2O3 supported platinum (p. 268, first column, first paragraph of 3.1). Reduction temperature is an important parameter which affects the catalytic dispersion on a support and its activity to hydrogen oxidation, platinum activated carbon reduces at a lower temperature than platinum/γ-Al2O3 (p. 269, first and second paragraphs of section 3.2.3).
Further, Shahil is in the related art of thermal interface materials (Abstract) and discloses that parameters important to thermal interface materials include the thermal conductivity enhancement, chemical stability, adhesion, and environmental compatibility, and temperature resistance (p. 1332, second column, last paragraph – p. 1333, first column, first paragraph). Shahil discloses a thermal grease layer (thermal interface material, or TIM) that comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black (the TIM comprises carbon nanotubes, see p. 1333, first column, second paragraph; the TIM can also comprise carbon black, see Fig. 8 and p. 1338, first column, last paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Egashira et al. JP2010122106A, provided in IDS filed 09/20/2018, English translation through Espacenet, hereinafter Egashira in view of Kim et al. “Thermochemical hydrogen sensor based on chalcogenide nanowire arrays” Nanotechnology 26 (2015) 145503, as cited in Office Action mailed 03/31/2021, hereinafter Kim in view of Zhang et al. “Preparation and characteristics of Pt/ACC catalyst for thermoelectric thin film hydrogen sensor” Sensors and Actuators B 128 (2007) 266–272 hereinafter Zhang, in view of Shahil et al. “Thermal properties of graphene and multilayer graphene: Applications in thermal interface materials” Solid State Communications 152 (2012) 1331–1340, hereinafter Shahil.
Regarding claim 1, Egashira discloses a thermochemical gas sensor, comprising a substrate (30) provided with an insulating layer (10). A thermoelectric thin film (40) is formed of a material comprising a chalcogenide, BiTe (par 19). An electrode (51) provided on the thermoelectric thin film (Fig 2). A catalyst layer (60) provided on the electrode (Fig 1) and causing an exothermic reaction when in contact with gas to be sensed (par 18). An electrode wire electrically connected to the electrode (par 22). 
Egashira does not disclose a seed layer provided on an insulating layer, or wherein the catalyst layer is formed of a composite of one or more materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black and a material comprising one or more metal types selected from the group consisting of platinum (Pt) and palladium (Pd), wherein a thermal grease layer for transferring heat is provided between the electrode and the catalyst layer, wherein the thermal grease layer comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black. 
However, Kim is in the analogous art of thermochemical hydrogen sensor (Abstract) and discloses an aluminum oxide template as an insulating layer, a seed layer of gold deposited on the insulating layer, the seed layer being 200 nm thick (p. 2, second column, first paragraph). A thermoelectric layer of chalcogenide, p-type Sb2Te3 and n-type Bi2Te3 are deposited onto the gold layer (Fig 1) and gold electrodes are placed on the thermoelectric layer (Fig 1i) with a platinum/ γ-Al2O3 catalyst layer provided on the electrodes (p 3, first column, first full paragraph). The gold seed layer enables plating of the thermoelectric layer (p. 2, second column, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermochemical gas sensor of Egashira to incorporate the gold seed layer of Kim. Doing so would enable plating of the thermoelectric layer as recognized by Kim.
Egashira discloses that the catalyst layer can be formed of platinum composite such as a ceramic catalyst in which platinum is supported on alumina (par 18) and can be several hundred nanometers to several hundred micrometers in thickness (par 23). Kim further discloses that a platinum/ γ-Al2O3 catalyst layer provided on the electrodes and this catalyst layer responds to hydrogen gas (p 3, first column, first full paragraph). Egashira in view of Kim does not disclose wherein the catalyst layer is formed of a composite of one or more materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black and a material comprising one or more metal types selected from the group consisting of platinum (Pt) and palladium (Pd).
However, Zhang discloses a thermochemical sensor for hydrogen sensing (Abstract). The device is formed of a quart substrate, a thermoelectric layer, and a catalytic layer (Fig 2). The thermoelectric thin film made of Bi2Te3 (p. 267, column 2, first paragraph of section 2.5). The catalytic layer is 0.1 mm thick and is formed of a platinum activated carbon layer (p. 267, column 1, first paragraph of section 2.3) and is a platinum oxide composite (p. 267, column 2, first paragraph of section 2.2). The catalytic layer is attached to the electrode and thermoelectric film utilizing a heat conductive layer (p. 267, column 2, first paragraph of section 2.2). The platinum activated carbon has a surface area five larger than γ-Al2O3 supported platinum (p. 268, first column, first paragraph of 3.1). Reduction temperature is an important parameter which affects the catalytic dispersion on a support and its activity to hydrogen oxidation, platinum activated carbon reduces at a lower temperature than platinum/γ-Al2O3 (p. 269, first and second paragraphs of section 3.2.3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermochemical device of Egashira in view of Kim to incorporate the platinum/activated carbon catalyst layer of Zhang. Doing so would improve the catalyst by increase surface area and a lower reduction temperature than platinum/γ-Al2O3 as recognized by Zhang.
Zhang further discloses that the catalytic layer is attached to the electrode and thermoelectric film utilizing a heat conductive material (p. 267, column 2, first paragraph of section 2.2). Egashira in view of Kim in view of Zhang does not discloses wherein the thermal grease layer comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black.
Shahil is in the related art of thermal interface materials (Abstract) and discloses that parameters important to thermal interface materials include the thermal conductivity enhancement, chemical stability, adhesion, and environmental compatibility, and temperature resistance (p. 1332, second column, last paragraph – p. 1333, first column, first paragraph). Shahil discloses a thermal grease layer (thermal interface material, or TIM) that comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black (the TIM comprises carbon nanotubes, see p. 1333, first column, second paragraph; the TIM can also comprise carbon black, see Fig. 8 and p. 1338, first column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat conductive layer of Egashira in view of Kim in view of Zhang to incorporate the carbon nanotube based thermal interface material of Shahil. Doing so would provide extremely high intrinsic thermal conductivity, or K, of the thermally conductive fillers as recognized by Shahil (see p. 1333, first column, second paragraph).
Regarding claim 2, Egashira discloses a thermochemical gas sensor, comprising a substrate (30) provided with an insulating layer (10). A P-type thermoelectric thin film (41) and the N-type thermoelectric thin film (42) spaced from the P- type thermoelectric thin film (Fig 1). The P-type thermoelectric thin film and the N-type thermoelectric thin film are formed of a material comprising a chalcogenide, BiTe (par 19). 
Electrodes (51, 52, 53) provided on the P-type thermoelectric thin film and the N-type thermoelectric thin film (Fig 2) and an electrode wire electrically connected to the electrode (par 22). 
A catalyst layer (60) provided on the electrode (Fig 1) and causing an exothermic reaction when in contact with gas to be sensed (par 18). 
Egashira does not disclose a seed layer provided on an insulating layer, or wherein the catalyst layer is formed of a composite of one or more materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black and a material comprising one or more metal types selected from the group consisting of platinum (Pt) and palladium (Pd), wherein a thermal grease layer for transferring heat is provided between the electrode and the catalyst layer, wherein the thermal grease layer comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black. 
However, Kim is in the analogous art of thermochemical hydrogen sensor (Abstract) and discloses an aluminum oxide template as an insulating layer, a seed layer of gold deposited on the insulating layer, the seed layer being 200 nm thick (p. 2, second column, first paragraph). P-type thermoelectric thin film of Sb2Te3 and n-type thermoelectric thin film of Bi2Te3 are deposited onto the gold layer (Fig 1) and gold electrodes are placed on the thermoelectric layers (Fig 1i), with a platinum/ γ-Al2O3 catalyst layer provided on the electrodes (p 3, first column, first full paragraph). The gold seed layer enables plating of the thermoelectric layer (p. 2, second column, first paragraph). The n-p junction of Sb2Te3 and Bi2Te3 improves low temperature sensitivity (p. 8, first column, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermochemical gas sensor of Egashira to incorporate the gold seed layer and different chalcogenides for the P-type and N-type thermoelectric layers of Kim. Doing so would enable plating of the thermoelectric layer and improved low temperature sensitivity as recognized by Kim.
Egashira discloses that the catalyst layer can be formed of platinum composite such as a ceramic catalyst in which platinum is supported on alumina (par 18) and can be several hundred nanometers to several hundred micrometers in thickness (par 23). Kim further discloses that a platinum/ γ-Al2O3 catalyst layer provided on the electrodes and this catalyst layer responds to hydrogen gas (p 3, first column, first full paragraph). Egashira in view of Kim does not disclose wherein the catalyst layer is formed of a composite of one or more materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black and a material comprising one or more metal types selected from the group consisting of platinum (Pt) and palladium (Pd).
However, Zhang discloses a thermochemical sensor for hydrogen sensing (Abstract). The device is formed of a quart substrate, a thermoelectric layer, and a catalytic layer (Fig 2). The thermoelectric thin film made of Bi2Te3 (p. 267, column 2, first paragraph of section 2.5). The catalytic layer is 0.1 mm thick and is formed of a platinum activated carbon layer (p. 267, column 1, first paragraph of section 2.3) and is a platinum oxide composite (p. 267, column 2, first paragraph of section 2.2). The catalytic layer is attached to the electrode and thermoelectric film utilizing a heat conductive layer (p. 267, column 2, first paragraph of section 2.2). The platinum activated carbon has a surface area five larger than γ-Al2O3 supported platinum (p. 268, first column, first paragraph of 3.1). Reduction temperature is an important parameter which affects the catalytic dispersion on a support and its activity to hydrogen oxidation, platinum activated carbon reduces at a lower temperature than platinum/γ-Al2O3 (p. 269, first and second paragraphs of section 3.2.3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermochemical device of Egashira in view of Kim to incorporate the platinum/activated carbon catalyst layer of Zhang. Doing so would improve the catalyst by increase surface area and a lower reduction temperature than platinum/γ-Al2O3 as recognized by Zhang.
Zhang further discloses that the catalytic layer is attached to the electrode and thermoelectric film utilizing a heat conductive material (p. 267, column 2, first paragraph of section 2.2). Egashira in view of Kim in view of Zhang does not discloses wherein the thermal grease layer comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black.
Shahil is in the related art of thermal interface materials (Abstract) and discloses that parameters important to thermal interface materials include the thermal conductivity enhancement, chemical stability, adhesion, and environmental compatibility, and temperature resistance (p. 1332, second column, last paragraph – p. 1333, first column, first paragraph). Shahil discloses a thermal grease layer (thermal interface material, or TIM) that comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black (the TIM comprises carbon nanotubes, see p. 1333, first column, second paragraph; the TIM can also comprise carbon black, see Fig. 8 and p. 1338, first column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat conductive layer of Egashira in view of Kim in view of Zhang to incorporate the carbon nanotube based thermal interface material of Shahil. Doing so would provide extremely high intrinsic thermal conductivity, or K, of the thermally conductive fillers as recognized by Shahil (see p. 1333, first column, second paragraph).
Regarding claim 5, Egashira in view of Kim in view of Zhang in view of Shahil discloses all of the limitations of claim 1, Egashira further discloses wherein the substrate comprises a silicon (Si) substrate (par 21), and the insulating layer comprises a SiO2 oxide film (par 21). Kim discloses the seed layer has a thickness of 200 nm and is formed of gold (p. 2, second column, first paragraph).
Regarding claim 6, Egashira in view of Kim in view of Zhang in view of Shahil discloses all of the limitations of claim 1, Zhang discloses that the catalyst layer has a thickness of 100 µm (p. 267, column 1, first paragraph of section 2.3).
Regarding claim 7, Egashira in view of Kim in view of Zhang in view of Shahil discloses all of the limitations of claim1, Egashira further discloses wherein the chalcogenide comprises Bi2Te3 (par 19). 
Regarding claim 8, Egashira discloses a method of manufacturing a thermochemical gas sensor, the method comprising a step of preparing a substrate (30) provided with an insulating layer (10) (par 16).
Forming an electrode (51) (par 21) on a thermoelectric thin film (40) (Fig 2). A step of forming an electrode wire electrically connected to the electrode (par 22). 
Forming a catalyst layer (60) par 22) on the electrode (Fig 2), which causes an exothermic reaction when in contact with gas to be sensed (par 18).
The thermoelectric thin film is formed of a material comprising a chalcogenide, BiTe (par 19).
Egashira does not disclose a step of forming a seed layer on the insulating layer or a step of forming a thermoelectric thin film on the seed layer using a wet electrolytic deposition method. 
However, Kim is in the analogous art of thermochemical hydrogen sensor (Abstract) and a method of an aluminum oxide template as an insulating layer, a seed layer of gold deposited on the insulating layer, the seed layer being 200 nm thick (p. 2, second column, first paragraph). A thermoelectric layer of chalcogenide, p-type Sb2Te3 and n-type Bi2Te3 are deposited onto the gold layer (Fig 1) by a wet electrolytic deposition (p. 2, second column, first full paragraph) and gold electrodes are placed on the thermoelectric layer (Fig 1i), with a platinum/ γ-Al2O3 catalyst layer provided on the electrodes (p 3, first column, first full paragraph). The gold seed layer enables plating of the thermoelectric layer (p. 2, second column, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing a thermochemical gas sensor of Egashira to incorporate the step of forming a gold seed layer on the insulating layer of Kim. Doing so would enable plating of the thermoelectric layer as recognized by Kim.
Egashira discloses that the catalyst layer can be formed of platinum composite such as a ceramic catalyst in which platinum is supported on alumina (par 18) and can be several hundred nanometers to several hundred micrometers in thickness (par 23). Kim further discloses that a platinum/ γ-Al2O3 catalyst layer provided on the electrodes and this catalyst layer responds to hydrogen gas (p 3, first column, first full paragraph). Egashira in view of Kim does not disclose wherein the catalyst layer is formed of a composite of one or more materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black and a material comprising one or more metal types selected from the group consisting of platinum (Pt) and palladium (Pd).
However, Zhang discloses a thermochemical sensor for hydrogen sensing (Abstract). The device is formed of a quart substrate, a thermoelectric layer, and a catalytic layer (Fig 2). The thermoelectric thin film made of Bi2Te3 (p. 267, column 2, first paragraph of section 2.5). The catalytic layer is 0.1 mm thick and is formed of a platinum activated carbon layer (p. 267, column 1, first paragraph of section 2.3) and is a platinum oxide composite (p. 267, column 2, first paragraph of section 2.2). The catalytic layer is attached to the electrode and thermoelectric film utilizing a heat conductive layer (p. 267, column 2, first paragraph of section 2.2). The platinum activated carbon has a surface area five larger than γ-Al2O3 supported platinum (p. 268, first column, first paragraph of 3.1). Reduction temperature is an important parameter which affects the catalytic dispersion on a support and its activity to hydrogen oxidation, platinum activated carbon reduces at a lower temperature than platinum/γ-Al2O3 (p. 269, first and second paragraphs of section 3.2.3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing the thermochemical device of Egashira in view of Kim to incorporate the steps of forming a heat conductive layer and then forming a platinum/activated carbon catalyst layer of Zhang. Doing so would improve the catalyst by increase surface area and a lower reduction temperature than platinum/γ-Al2O3 as recognized by Zhang.
Zhang further discloses that the catalytic layer is attached to the electrode and thermoelectric film utilizing a heat conductive material (p. 267, column 2, first paragraph of section 2.2). Egashira in view of Kim in view of Zhang does not discloses wherein the thermal grease layer comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black.
Shahil is in the related art of thermal interface materials (Abstract) and discloses that parameters important to thermal interface materials include the thermal conductivity enhancement, chemical stability, adhesion, and environmental compatibility, and temperature resistance (p. 1332, second column, last paragraph – p. 1333, first column, first paragraph). Shahil discloses a thermal grease layer (thermal interface material, or TIM) that comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black (the TIM comprises carbon nanotubes, see p. 1333, first column, second paragraph; the TIM can also comprise carbon black, see Fig. 8 and p. 1338, first column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat conductive layer of Egashira in view of Kim in view of Zhang to incorporate the carbon nanotube based thermal interface material of Shahil. Doing so would provide extremely high intrinsic thermal conductivity, or K, of the thermally conductive fillers as recognized by Shahil (see p. 1333, first column, second paragraph).
Regarding claim 9, Egashira discloses a method of manufacturing a thermochemical gas sensor, the method comprising a step of preparing a substrate (30) provided with an insulating layer (10) (par 16).
Forming electrodes (51, 52, 52) (par 21) on P-type thermoelectric thin film (41) and N-type thermoelectric thin film (42) (Fig 2). A step of forming an electrode wire electrically connected to the electrode (par 22). 
Forming a catalyst layer (60) par 22) on the electrodes (Fig 2), which causes an exothermic reaction when in contact with gas to be sensed (par 18).
The thermoelectric thin film is formed of a material comprising a chalcogenide, BiTe (par 19).
Egashira does not disclose a step of forming a seed layer on the insulating layer or a step of forming a P-type thermoelectric thin film and an N-type thermoelectric thin film to be spaced from each other on the seed layers using a wet electrolytic deposition method and the P-type thermoelectric thin film is formed of a chalcogenide different from a chalcogenide forming the N-type thermoelectric thin film. 
However, Kim is in the analogous art of thermochemical hydrogen sensor (Abstract) and a method of an aluminum oxide template as an insulating layer, a seed layer of gold deposited on the insulating layer, the seed layer being 200 nm thick (p. 2, second column, first paragraph). P-type thermoelectric thin film of Sb2Te3 and N-type thermoelectric thin film of Bi2Te3 are deposited onto the gold layer (Fig 1) by a wet electrolytic deposition (p. 2, second column, first full paragraph) and gold electrodes are placed on the thermoelectric layers (Fig 1i), with a platinum/ γ-Al2O3 catalyst layer provided on the electrodes (p 3, first column, first full paragraph). The gold seed layer enables plating of the thermoelectric layer (p. 2, second column, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing a thermochemical gas sensor of Egashira to incorporate the step of forming a gold seed layer on the insulating layer and different chalcogenides for the P-type and N-type thermoelectric layers of Kim. Doing so would enable plating of the thermoelectric layer and improved low temperature sensitivity as recognized by Kim.
Egashira discloses that the catalyst layer can be formed of platinum composite such as a ceramic catalyst in which platinum is supported on alumina (par 18) and can be several hundred nanometers to several hundred micrometers in thickness (par 23). Kim further discloses that a platinum/ γ-Al2O3 catalyst layer provided on the electrodes and this catalyst layer responds to hydrogen gas (p 3, first column, first full paragraph). Egashira in view of Kim does not disclose wherein the catalyst layer is formed of a composite of one or more materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black and a material comprising one or more metal types selected from the group consisting of platinum (Pt) and palladium (Pd).
However, Zhang discloses a thermochemical sensor for hydrogen sensing (Abstract). The device is formed of a quart substrate, a thermoelectric layer, and a catalytic layer (Fig 2). The thermoelectric thin film made of Bi2Te3 (p. 267, column 2, first paragraph of section 2.5). The catalytic layer is 0.1 mm thick and is formed of a platinum activated carbon layer (p. 267, column 1, first paragraph of section 2.3) and is a platinum oxide composite (p. 267, column 2, first paragraph of section 2.2). The catalytic layer is attached to the electrode and thermoelectric film utilizing a heat conductive layer (p. 267, column 2, first paragraph of section 2.2). The platinum activated carbon has a surface area five larger than γ-Al2O3 supported platinum (p. 268, first column, first paragraph of 3.1). Reduction temperature is an important parameter which affects the catalytic dispersion on a support and its activity to hydrogen oxidation, platinum activated carbon reduces at a lower temperature than platinum/γ-Al2O3 (p. 269, first and second paragraphs of section 3.2.3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing the thermochemical device of Egashira in view of Kim to incorporate the steps of forming a heat conductive layer and then forming a platinum/activated carbon catalyst layer of Zhang. Doing so would improve the catalyst by increase surface area and a lower reduction temperature than platinum/γ-Al2O3 as recognized by Zhang.
Zhang further discloses that the catalytic layer is attached to the electrode and thermoelectric film utilizing a heat conductive material (p. 267, column 2, first paragraph of section 2.2). Egashira in view of Kim in view of Zhang does not discloses wherein the thermal grease layer comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black.
Shahil is in the related art of thermal interface materials (Abstract) and discloses that parameters important to thermal interface materials include the thermal conductivity enhancement, chemical stability, adhesion, and environmental compatibility, and temperature resistance (p. 1332, second column, last paragraph – p. 1333, first column, first paragraph). Shahil discloses a thermal grease layer (thermal interface material, or TIM) that comprises one or more thermally conductive materials selected from the group consisting of carbon nanotubes, active carbon, and carbon black (the TIM comprises carbon nanotubes, see p. 1333, first column, second paragraph; the TIM can also comprise carbon black, see Fig. 8 and p. 1338, first column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat conductive layer of Egashira in view of Kim in view of Zhang to incorporate the carbon nanotube based thermal interface material of Shahil. Doing so would provide extremely high intrinsic thermal conductivity, or K, of the thermally conductive fillers as recognized by Shahil (see p. 1333, first column, second paragraph).
Regarding claim 12, Egashira in view of Kim in view of Zhang in view of Shahil discloses all of the limitations of claim 8, Egashira further discloses wherein the substrate comprises a silicon (Si) substrate (par 21), and the insulating layer comprises a SiO2 oxide film (par 21). Kim discloses the seed layer has a thickness of 200 nm and is formed of gold (p. 2, second column, first paragraph).
Regarding claim 13, Egashira in view of Kim in view of Zhang in view of Shahil discloses all of the limitations of claim 8, Zhang discloses that the catalyst layer has a thickness of 100 µm (p. 267, column 1, first paragraph of section 2.3).
Regarding claim 14, Egashira in view of Kim in view of Zhang in view of Shahil discloses all of the limitations of claim 8, Egashira further discloses wherein the chalcogenide comprises Bi2Te3 (par 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797